Citation Nr: 0313996	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  01-01 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability, to 
include degenerative arthritis of the cervical spine with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had multiple periods of active military service 
with the U.S. Army, U.S. Air Force and U.S. Navy, to include 
a verified period of active service from July 1947 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, by December 1999 and April 2000 
rating actions, the RO denied the issue of entitlement to 
service connection for a neck disability, to include 
degenerative arthritis of the cervical spine with 
radiculopathy.  

In August 2002, the Board determined that the veteran's 
service connection claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's claim for service 
connection for a neck disability, to include degenerative 
arthritis of the cervical spine with radiculopathy, pursuant 
to 38 C.F.R. § 19.9(a)(2).  Significantly, however, in a 
recent decision, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) (regarding 
notice to the veteran and his or her representative/attorney 
of the evidence obtained as a result of Board development and 
the opportunity to respond).  See also, 38 C.F.R. § 20.903.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  Pursuant to this recent decision, the 
Federal Circuit Court explained that the proper procedure is 
to allow the RO an opportunity to review in the first 
instance the evidence procured as a result of Board 
development.  Id.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appropriate 
State or Federal agency and obtain 
verification of the veteran's periods of 
active duty with the U.S. Army, U.S. Air 
Force and U.S. Navy during the periods of 
December 1941 to July 1947.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a neck disability, 
to include degenerative arthritis of the 
cervical spine with radiculopathy.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
June 2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




